The M. J. Rise Co. had a verdict rendered against them f>r $900 on May 5, 1926. On May 7, 1926 a motim for a new trial was made, on June 14, 1926 a record was made awarding $900 to Ross with costs, and on ept. 7, 1926, the motion for new trial was overruled. On Sept 23, 1926 the Rose Co. filed its petition for entry in the Summit Appeals which was struck from files upon the ground that same was not filed within 70 days. The company in the Supreme Court for an interpretation of 12270 and 11599 GC.
The company contends in the Supreme Court
1. That the provision of 11599 GC., as aforesaid, are mandatory and that no valid judgment could be entered in the Common Pleas Court until the motion for a new trial was overruled.
2. That the entry made on June 14 is a nullity, and it is of no effect by reason of the provision of Section 11599. An examination of said statute, as it now provides, prohibits the tion for a new trial is overruled.
entering of the judgment until after the mo-